EXHIBIT 10.1

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of October 13, 2015
(“Effective Date”) between SILICON VALLEY BANK, a California corporation
(“Bank”), and RMG NETWORKS HOLDING CORPORATION, a Delaware corporation, RMG
NETWORKS, INC., a Delaware corporation, RMG ENTERPRISE SOLUTIONS, INC., a
Delaware corporation, RMG NETWORKS LIMITED, a corporation formed under the laws
of the United Kingdom (“RMG Ltd.”), and RMG NETWORKS MIDDLE EAST, LLC, a Nevada
limited liability company (collectively, “Borrower”) provides the terms on which
Bank shall lend to Borrower and Borrower shall repay Bank.  The parties agree as
follows:

1

ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

2

LOAN AND TERMS OF PAYMENT

2.1

Promise to Pay.  Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.

2.2

Revolving Advances.

(a)

Availability.  Subject to the terms and conditions of this Agreement and to
deduction of Reserves, Bank shall make Advances not exceeding the Availability
Amount.  Amounts borrowed under the Revolving Line may be repaid and, prior to
the Revolving Line Maturity Date, reborrowed, subject to the applicable terms
and conditions precedent herein.

(b)

Termination; Repayment.  The Revolving Line terminates on the Revolving Line
Maturity Date, when the principal amount of all Advances, the unpaid interest
thereon, and all other Obligations relating to the Revolving Line shall be
immediately due and payable.

2.3

Overadvances.  If, at any time, the outstanding principal amount of any Advances
exceeds the lesser of either the Revolving Line or the Borrowing Base, Borrower
shall within three (3) days of notice pay to Bank in cash the amount of such
excess (such excess, the “Overadvance”). Without limiting Borrower’s obligation
to repay Bank any Overadvance, Borrower agrees to pay Bank interest on the
outstanding amount of any Overadvance, on demand, at the Default Rate.

2.4

[Intentionally Omitted].

2.5

Payment of Interest on the Credit Extensions.

(a)

Advances.  Subject to Section 2.5(b), the principal amount outstanding under the
Revolving Line shall accrue interest at a floating per annum rate equal to (i)
during any Streamline Period, one and one quarter percentage points (1.25%)
above the Prime Rate; and (ii) during any Non-Streamline Period, two and one
quarter percentage points (2.25%) above the Prime Rate.  Interest shall be
payable monthly in accordance with Section 2.5(e) below.

(b)

Default Rate.  Immediately upon the occurrence and during the continuance of an
Event of Default, Obligations shall bear interest at a rate per annum which is
five percentage points (5.00%) above the rate that is otherwise applicable
thereto (the “Default Rate”) unless Bank otherwise elects from time to time in
its sole discretion to impose a smaller increase; but in no event shall the
Default Rate exceed the Maximum Lawful Rate.  Bank will not compute the interest
in a manner that would cause Bank to contract for, charge or receive interest
that would exceed the Maximum Lawful Rate or the Maximum Lawful Amount.   As
used herein, “Maximum Lawful Rate” is the maximum rate of interest, and the term
“Maximum Lawful Amount” means the maximum amount of interest that is permissible
under applicable state or federal laws for the type of loan evidenced by the
Loan Documents.   If the Maximum Lawful Rate is increased by statute or other
governmental action after the Effective Date, then the new Maximum Lawful Rate
will be applicable to the payments from the date of the effective date of the
rate change, unless otherwise prohibited by law.  Fees and expenses which are
required to be paid by Borrower pursuant to the Loan Documents (including,
without limitation, Bank Expenses) but are not paid when due shall bear interest
until paid at a rate equal to the highest rate applicable to the Obligations.
 Payment or acceptance of the increased interest rate provided in this Section
2.5(b) is not a permitted alternative to timely payment and shall not constitute
a waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of Bank.





--------------------------------------------------------------------------------




(c)

Adjustment to Interest Rate.  Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.

(d)

[Intentionally Omitted].  

(e)

Payment; Interest Computation.  Interest is payable monthly on the last calendar
day of each month and shall be computed on the basis of a 360-day year for the
actual number of days elapsed.  In computing interest, (i) all payments received
after 12:00 p.m. Pacific time on any day shall be deemed received at the opening
of business on the next Business Day, and (ii) the date of the making of any
Credit Extension shall be included and the date of repayment shall be excluded;
provided, however, that if any Credit Extension is repaid on the same day on
which it is made, such day shall be included in computing interest on such
Credit Extension.

2.6

Fees.  Borrower shall pay to Bank:  

(a)

Commitment Fee.  A fully earned, non-refundable commitment fee of $37,500, on
the Effective Date and $37,500 on the first anniversary of the Effective Date;
and

(b)

Termination Fee.  Upon termination of this Agreement for any reason prior to the
Revolving Line Maturity Date, in addition to the payment of any other amounts
then-owing, a termination fee in an amount equal to one percent (1.0%) of the
Revolving Line if such termination occurs prior to the first anniversary of the
Effective Date; provided, that no termination fee shall be charged if the credit
facility hereunder is replaced with a new facility from Bank; and

(c)

Collateral Monitoring Fee.  A monthly collateral monitoring fee of $1,000,
payable in arrears on the last day of each month during any Non-Streamline
Period.  For the sake of clarity, during any Streamline Period, the monthly
collateral monitoring fee shall be $0.00; and

(d)

Bank Expenses.  All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement) incurred through
and after the Effective Date, when due (or, if no stated due date, upon demand
by Bank).

(e)

Fees Fully Earned.  Unless otherwise provided in this Agreement or in a separate
writing by Bank, Borrower shall not be entitled to any credit, rebate, or
repayment of any fees earned by Bank pursuant to this Agreement notwithstanding
any termination of this Agreement or the suspension or termination of Bank’s
obligation to make loans and advances hereunder.  Bank may deduct amounts owing
by Borrower under the clauses of this Section 2.6 pursuant to the terms of
Section 2.7(c).  Bank shall provide Borrower written notice of deductions made
from the Designated Deposit Account pursuant to the terms of the clauses of this
Section 2.6.

2.7

Payments; Application of Payments; Debit of Accounts.  

(a)

All payments to be made by Borrower under any Loan Document shall be made in
immediately available funds in Dollars, without setoff or counterclaim, before
12:00 p.m. Pacific time on the date when due.  Payments of principal and/or
interest received after 12:00 p.m. Pacific time are considered received at the
opening of business on the next Business Day.  When a payment is due on a day
that is not a Business Day, the payment shall be due the next Business Day, and
additional fees or interest, as applicable, shall continue to accrue until paid.
 

(b)

Bank has the exclusive right to determine the order and manner in which all
payments with respect to the Obligations may be applied.  Borrower shall have no
right to specify the order or the accounts to which Bank shall allocate or apply
any payments required to be made by Borrower to Bank or otherwise received by
Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement.

(c)

Bank may debit any of Borrower’s deposit accounts, including the Designated
Deposit Account, for principal and interest payments or any other amounts
Borrower owes Bank when due.  These debits shall not constitute a set-off.

2.8

Withholding.  Payments received by Bank from Borrower under this Agreement will
be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority (including any
interest, additions to tax or penalties applicable thereto).  Specifically,
however, if at any time any Governmental Authority, applicable law, regulation
or international agreement requires Borrower to make any withholding or
deduction from any such payment or other sum payable hereunder to Bank, Borrower
hereby covenants and agrees that the amount due from Borrower with respect to
such payment or other sum payable hereunder will be increased to the extent
necessary to ensure that, after the making of such required withholding or
deduction, Bank receives a net sum equal to the sum which it would have received
had no withholding or deduction been required, and Borrower shall pay the full
amount withheld or deducted to the relevant Governmental Authority.  Borrower
will, upon request, furnish Bank with proof reasonably





-2-




--------------------------------------------------------------------------------

satisfactory to Bank indicating that Borrower has made such withholding payment;
provided, however, that Borrower need not make any withholding payment if the
amount or validity of such withholding payment is contested in good faith by
appropriate and timely proceedings and as to which payment in full is bonded or
reserved against by Borrower.  The agreements and obligations of Borrower
contained in this Section 2.8 shall survive the termination of this Agreement.

3

CONDITIONS OF LOANS

3.1

Conditions Precedent to Initial Credit Extension.  Bank’s obligation to make the
initial Credit Extension is subject to the condition precedent that Bank shall
have received, in form and substance satisfactory to Bank, such documents, and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:

(a)

duly executed original signatures to the Loan Documents;

(b)

the Operating Documents and long-form good standing certificates of Borrower and
its Subsidiaries certified by the Secretary of State (or equivalent agency) of
Borrower’s and such Subsidiaries’ jurisdiction of organization or formation and
each jurisdiction in which Borrower and each Subsidiary is qualified to conduct
business, each as of a date no earlier than thirty (30) days prior to the
Effective Date;

(c)

duly executed original signatures to the completed Borrowing Resolutions for
Borrower;

(d)

evidence that (i) the Liens securing Indebtedness owed by Borrower to Crown
Enterprises S.A.R.L. and Gibraltar Business Capital, LLC will be terminated and
(ii) the documents and/or filings evidencing the perfection of such Liens,
including without limitation any financing statements and/or control agreements,
have or will, concurrently with the initial Credit Extension, be terminated;

(e)

certified copies, dated as of a recent date, of financing statement searches, as
Bank may request, accompanied by written evidence (including any UCC termination
statements) that the Liens indicated in any such financing statements either
constitute Permitted Liens or have been or, in connection with the initial
Credit Extension, will be terminated or released;

(f)

the Perfection Certificate(s) of Borrower, together with the duly executed
original signature[s] thereto;

(g)

a legal opinion of counsel for RMG Ltd. dated as of the Effective Date together
with the duly executed original signature thereto;

(h)

the insurance policies and/or endorsements required pursuant to Section 6.7
hereof; and

(i)

payment of the fees and Bank Expenses then due as specified in Section 2.6
hereof.

3.2

Conditions Precedent to all Credit Extensions.  Bank’s obligations to make each
Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:

(a)

timely receipt of an executed Transaction Report;  

(b)

the representations and warranties in this Agreement shall be true, accurate,
and complete in all material respects on the date of the Transaction Report and
on the Funding Date of each Credit Extension; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Event of Default shall have
occurred and be continuing or result from the Credit Extension.  Each Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties in this Agreement remain true, accurate, and
complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and

(c)

Bank determines to its satisfaction that there has not been any material
impairment in the general affairs, management, results of operation, financial
condition or the prospect of repayment of the Obligations, or any material
adverse deviation by Borrower from the most recent business plan of Borrower
presented to and accepted by Bank.





-3-




--------------------------------------------------------------------------------




3.3

Post-Closing Conditions.  Unless otherwise provided in writing, within sixty
(60) days after the Effective Date, Bank shall have received, in form and
substance satisfactory to Bank:

(a)

an executed landlord’s consent in favor of Bank for 15301 N. Dallas Parkway,
Suite 500, Dallas, Texas by the landlord thereof; and

(b)

an executed Bailee’s Agreement in favor of Bank for property located at 306
Airline Drive, Suite 300, Coppell.

3.4

Covenant to Deliver. Borrower agrees to deliver to Bank each item required to be
delivered to Bank under this Agreement as a condition precedent to any Credit
Extension.  Borrower expressly agrees that a Credit Extension made prior to the
receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.

3.5

Procedures for Borrowing.  Subject to the prior satisfaction of all other
applicable conditions to the making of an Advance set forth in this Agreement,
to obtain an Advance, Borrower shall notify Bank (which notice shall be
irrevocable) by electronic mail by 12:00 p.m. Pacific time on the Funding Date
of the Advance.  In connection with such notification, Borrower must promptly
deliver to Bank by electronic mail a completed Transaction Report executed by an
Authorized Signer together with such other reports and information, including
without limitation, sales journals, cash receipts journals, accounts receivable
aging reports, as Bank may request in its sole discretion.  Bank shall credit
proceeds of an Advance to the Designated Deposit Account.  Bank may make
Advances under this Agreement based on instructions from an Authorized Signer or
without instructions if the Advances are necessary to meet Obligations which
have become due.

4

CREATION OF SECURITY INTEREST  

4.1

Grant of Security Interest.  Borrower hereby grants Bank, to secure the payment
and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
 If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at Borrower’s sole cost and
expense, release its Liens in the Collateral and all rights therein shall revert
to Borrower.

4.2

Priority of Security Interest.  Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral (subject only
to Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien under this Agreement).  If Borrower shall
acquire a commercial tort claim, Borrower shall promptly notify Bank in a
writing signed by Borrower of the general details thereof and grant to Bank in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank.

4.3

Authorization to File Financing Statements.  Borrower hereby authorizes Bank to
file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder,
including a notice that any disposition of the Collateral, by either Borrower or
any other Person, shall be deemed to violate the rights of Bank under the Code.
  Such financing statements may indicate the Collateral as “all assets of the
Debtor” or words of similar effect, or as being of an equal or lesser scope, or
with greater detail, all in Bank’s discretion.

5

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1

Due Organization, Authorization; Power and Authority.  Borrower is duly existing
and in good standing as a Registered Organization in its jurisdiction of
formation and is qualified and licensed to do business and is in good standing
in any jurisdiction in which the conduct of its business or its ownership of
property requires that it be qualified except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.  In connection
with this Agreement, Borrower has delivered to Bank a completed certificate
signed by Borrower, entitled “Perfection Certificate”.  Borrower represents and
warrants to Bank that (a) Borrower’s exact legal name is that indicated on the
Perfection Certificate and on the signature page hereof; (b) Borrower is an
organization of the type and is organized in the jurisdiction set forth in the
Perfection Certificate; (c) the Perfection Certificate accurately sets forth
Borrower’s organizational identification number or accurately states that
Borrower has none; (d) the Perfection Certificate accurately sets forth
Borrower’s place of business, or, if more than one, its chief executive office
as well as Borrower’s mailing address (if different than its chief executive
office); (e) Borrower (and each of its predecessors) has not, in the past five
(5) years, changed its jurisdiction of formation, organizational structure or
type, or any organizational number assigned by its jurisdiction;





-4-




--------------------------------------------------------------------------------

and (f) all other information set forth on the Perfection Certificate pertaining
to Borrower and each of its Subsidiaries is accurate and complete in all
material respects (it being understood and agreed that Borrower may from time to
time update certain information in the Perfection Certificate after the
Effective Date to the extent permitted by one or more specific provisions in
this Agreement).  If Borrower is not now a Registered Organization but later
becomes one, Borrower shall promptly notify Bank of such occurrence and provide
Bank with Borrower’s organizational identification number.

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or (v) conflict with, contravene, constitute a default or
breach under, or result in or permit the termination or acceleration of, any
material agreement by which Borrower is bound, except in the case of the
foregoing clauses (ii), (iv) and (v) where the same could not reasonably be
expected to have a Material Adverse Effect.  Borrower is not in default under
any agreement to which it is a party or by which it is bound which default could
reasonably be expected to have a Material Adverse Effect.

5.2

Collateral.  Borrower has good title to, rights in, and the power to transfer
each item of the Collateral upon which it purports to grant a Lien hereunder,
free and clear of any and all Liens except Permitted Liens.  Borrower has no
Collateral Accounts at or with any bank or financial institution other than Bank
or Bank’s Affiliates except for the Collateral Accounts described in the
Perfection Certificate delivered to Bank in connection herewith and which
Borrower has taken such actions as are necessary to give Bank a perfected
security interest therein, pursuant to the term of Section 6.8(b), other than
the Collateral Accounts that are included in the Excluded Property.  The
Accounts are bona fide, existing obligations of the Account Debtors.  

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.

All Inventory is in all material respects of good and marketable quality, free
from material defects.

5.3

Accounts Receivable; Inventory.  

(a)

For each Account with respect to which Advances are requested, on the date each
Advance is requested and made, such Account shall be an Eligible Account.

(b)

All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Eligible Accounts are and shall
be true and correct and all such invoices, instruments and other documents, and
all of Borrower's Books are genuine and in all respects what they purport to be.
 All sales and other transactions underlying or giving rise to each Eligible
Account shall comply in all material respects with all applicable laws and
governmental rules and regulations.  Borrower has no knowledge of any actual or
imminent Insolvency Proceeding of any Account Debtor whose accounts are Eligible
Accounts in any Transaction Report.  To the best of Borrower’s knowledge, all
signatures and endorsements on all documents, instruments, and agreements
relating to all Eligible Accounts are genuine, and all such documents,
instruments and agreements are legally enforceable in accordance with their
terms.  

5.4

Litigation.  There are no actions or proceedings pending or, to the knowledge of
any Responsible Officer, threatened in writing by or against Borrower or any of
its Subsidiaries involving more than, individually or in the aggregate, One
Hundred Thousand Dollars ($100,000).

5.5

Financial Statements; Financial Condition.  All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations.  There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.

5.6

Solvency.  The fair salable value of Borrower’s consolidated assets (including
goodwill minus disposition costs) exceeds the fair value of Borrower’s
liabilities; Borrower is not left with unreasonably small capital after the
transactions in this Agreement; and Borrower is able to pay its debts (including
trade debts) as they mature.

5.7

Regulatory Compliance.  Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended.  Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors).  Borrower (a) has complied in all material respects
with all Requirements of Law, and (b) has not violated any Requirements of Law
the violation of which could reasonably be expected to have a material adverse
effect on its business.  None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in





-5-




--------------------------------------------------------------------------------

disposing, producing, storing, treating, or transporting any hazardous substance
other than legally.  Borrower and each of its Subsidiaries have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Government Authorities that are necessary to
continue their respective businesses as currently conducted.

5.8

Subsidiaries; Investments.  Borrower does not own any stock, partnership, or
other ownership interest or other equity securities except for Permitted
Investments.  

5.9

Tax Returns and Payments; Pension Contributions.  Borrower has timely filed all
required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except (a) to the extent such taxes are being contested in good faith
by appropriate proceedings promptly instituted and diligently conducted, so long
as such reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor, or (b) if such taxes,
assessments, deposits and contributions do not, individually or in the
aggregate, exceed $50,000.  

To the extent Borrower defers payment of any contested taxes, Borrower shall
(i) notify Bank in writing of the commencement of, and any material development
in, the proceedings, and (ii) post bonds or take any other steps required to
prevent the governmental authority levying such contested taxes from obtaining a
Lien upon any of the Collateral that is other than a “Permitted Lien.”  Borrower
is unaware of any claims or adjustments proposed for any of Borrower's prior tax
years which could result in additional taxes becoming due and payable by
Borrower.  Borrower has paid all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms,
and Borrower has not withdrawn from participation in, and has not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

5.10

Use of Proceeds.  Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements and not
for personal, family, household or agricultural purposes.

5.11

Full Disclosure.  No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results).

5.12

Definition of “Knowledge.”  For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.

6

AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1

Government Compliance.  

(a)

Subject to transactions permitted pursuant to Section 7.3 hereof, maintain its
and all its Subsidiaries’ legal existence and good standing in their respective
jurisdictions of formation and maintain qualification in each jurisdiction in
which the failure to so qualify would reasonably be expected to have a Material
Adverse Effect.  Borrower shall comply, and have each Subsidiary comply, in all
material respects, with all laws, ordinances and regulations to which it is
subject.

(b)

Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in the Collateral.  Borrower shall
promptly provide copies of any such obtained Governmental Approvals to Bank.

6.2

Financial Statements, Reports, Certificates.  Provide Bank with the following:

(a)

a Transaction Report (and any schedules related thereto) (i) with each request
for an Advance, (ii) no later than Friday of each week during any Non-Streamline
Period, and (iii) within thirty (30) days after the end of each month when a
Streamline Period is in effect;





-6-




--------------------------------------------------------------------------------




(b)

within twenty (20) days after the end of each month, (i) monthly accounts
receivable agings, aged by invoice date, (ii) monthly accounts payable agings,
aged by invoice date, and outstanding or held check registers, if any, and (iii)
monthly reconciliations of accounts receivable agings (aged by invoice date),
transaction reports, Deferred Revenue report, and general ledger;  

(c)

as soon as available, but no later than thirty (30) days after the last day of
each month, a company prepared consolidated and, upon Bank’s request,
consolidating balance sheet and income statement covering Borrower’s
consolidated operations and Borrower’s and each of its Subsidiaries operations
(subject to the absence of footnotes and subject to year-end adjustments) for
such month certified by a Responsible Officer and in a form acceptable to Bank
(the “Monthly Financial Statements”);

(d)

within thirty (30) days after the last day of each month and together with the
Monthly Financial Statements, a duly completed Compliance Certificate signed by
a Responsible Officer, certifying that as of the end of such month, Borrower was
in full compliance with all of the terms and conditions of this Agreement, and
setting forth calculations showing compliance with the financial covenants set
forth in this Agreement and such other information as Bank may reasonably
request, including, without limitation, a statement that at the end of such
month there were no held checks;

(e)

within forty-five (45) days after the end of each fiscal year of Borrower, and
promptly upon any subsequent modification thereof, (A) annual operating budgets
(including income statements, balance sheets and cash flow statements, by month)
for the upcoming fiscal year of Borrower, and (B) annual financial projections
for the following fiscal year (on a quarterly basis) as approved by Borrower’s
board of directors, together with any related business forecasts used in the
preparation of such annual financial projections;

(f)

as soon as available, and in any event within one hundred fifty (150) days
following the end of Borrower’s fiscal year, audited consolidated financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Bank;

(g)

within five (5) days of filing, copies of all periodic and other reports, proxy
statements and other materials filed by Borrower with the SEC, any Governmental
Authority succeeding to any or all of the functions of the SEC or with any
national securities exchange, or distributed to its shareholders, as the case
may be.  Documents required to be delivered pursuant to the terms hereof (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Borrower posts such documents, or
provides a link thereto, on Borrower’s website on the Internet at Borrower’s
website address; provided, however, Borrower shall promptly notify Bank in
writing (which may be by electronic mail) of the posting of any such documents;

(h)

within five (5) days of delivery, copies of all statements, reports and notices
made available to any holders of Subordinated Debt;

(i)

prompt report of any legal actions pending or threatened in writing against
Borrower or any of its Subsidiaries that could result in damages or costs to
Borrower or any of its Subsidiaries of, individually or in the aggregate, One
Hundred Thousand Dollars ($100,000) or more;

(j)

a prompt report of any complaints filed with the Texas Workforce Commission
against Borrower in the aggregate of Twenty-Five Thousand Dollars ($25,000) or
more; and

(k)

other financial information reasonably requested by Bank.

6.3

Accounts Receivable.

(a)

Schedules and Documents Relating to Accounts.  Borrower shall deliver to Bank
transaction reports and schedules of collections, as provided in Section 6.2, on
Bank’s standard forms; provided, however, that Borrower’s failure to execute and
deliver the same shall not affect or limit Bank’s Lien and other rights in all
of Borrower’s Accounts, nor shall Bank’s failure to advance or lend against a
specific Account affect or limit Bank’s Lien and other rights therein.  If
requested by Bank, Borrower shall furnish Bank with copies (or, at Bank’s
request, originals) of all contracts, orders, invoices, and other similar
documents, and all shipping instructions, delivery receipts, bills of lading,
and other evidence of delivery, for any goods the sale or disposition of which
gave rise to such Accounts.  In addition, Borrower shall deliver to Bank, on its
request, the originals of all instruments, chattel paper, security agreements,
guarantees and other documents and property evidencing or securing any Accounts,
in the same form as received, with all necessary indorsements, and copies of all
credit memos.  





-7-




--------------------------------------------------------------------------------

 

(b)

Disputes.  Borrower shall promptly notify Bank of all disputes or claims
relating to Accounts involving amounts relative to single Accounts in excess of
Twenty-Five Thousand Dollars ($25,000) or involving aggregate amounts relative
to all Accounts in excess of One Hundred Thousand Dollars ($100,000).  Borrower
may forgive (completely or partially), compromise, or settle any Account for
less than payment in full, or agree to do any of the foregoing so long as
(i) Borrower does so in good faith, in a commercially reasonable manner, in the
ordinary course of business, in arm’s-length transactions, and reports the same
to Bank in the regular reports provided to Bank; (ii) no Event of Default has
occurred and is continuing; and (iii) after taking into account all such
discounts, settlements and forgiveness, the total outstanding Advances will not
exceed the lesser of the Revolving Line or the Borrowing Base.  

(c)

Collection of Accounts.  

(i)

Except as set forth below regarding RMG Ltd., Borrower shall direct Account
Debtors to deliver or transmit all proceeds of Accounts into lockbox accounts,
or via electronic deposit capture into “blocked accounts” as specified by Bank
(collectively, all such accounts, the “Cash Collateral Account”).  Accounts of
RMG Ltd. shall be delivered to one or more blocked accounts established with
Bank’s United Kingdom branch or one or more accounts that Bank controls in the
United Kingdom (the “Blocked UK Account”).  

(ii)

Whether or not an Event of Default has occurred and is continuing, except as set
forth below regarding RMG Ltd., Borrower shall immediately deliver all payments
on and proceeds of Accounts to the Cash Collateral Account, and RMG Ltd. shall
immediately deliver all payments on and proceeds of its Accounts to the Blocked
UK Account.  

(iii)

Provided that no Event of Default has occurred and is continuing, all amounts
received in the Cash Collateral Account (A) will be applied to immediately
reduce the Obligations when a Streamline Period is not in effect, and (B) will
be transferred on a daily basis to Borrower’s operating account with Bank when a
Streamline Period is in effect. Bank may in its sole and absolute discretion
apply amounts received in the Blocked Account to reduce the Obligations under
the Revolving Line, whether or not an Event of Default exists.  This Clause
6.3(c) does not impose any affirmative duty on Bank to perform any act in
respect of the Accounts or otherwise.  

(iv)

Notwithstanding any terms in this Agreement to the contrary, Bank shall have
absolute discretion as to the sums (if any) it permits Borrower, on a
case-by-case basis, to withdraw from the Blocked UK Account (and Borrower shall
not draw money from the Blocked UK Account except to the extent permitted in
writing by Bank), and Bank shall have no obligation to turn over to Borrower any
sums in the Blocked UK Account.  RMG Ltd. shall not at any time without the
prior written consent of Bank deal with its Accounts (or the proceeds of its
Accounts) otherwise than by collecting the same and paying them into the Blocked
UK Account.

(d)

Returns.  Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to Borrower, Borrower shall promptly
(i) determine the reason for such return, (ii) issue a credit memorandum to the
Account Debtor in the appropriate amount, and (iii) provide a copy of such
credit memorandum to Bank, upon request from Bank.  In the event any attempted
return occurs after the occurrence and during the continuance of any Event of
Default, Borrower shall hold the returned Inventory in trust for Bank,
and immediately notify Bank of the return of the Inventory.  

(e)

Verification.  Bank may, from time to time, verify directly with the respective
Account Debtors the validity, amount and other matters relating to the Accounts,
either in the name of Borrower or Bank or such other name as Bank may choose,
and notify any Account Debtor of Bank’s security interest in such Account.

(f)

No Liability.  Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of Borrower's obligations under any contract or agreement
giving rise to an Account.  Nothing herein shall, however, relieve Bank from
liability for its own gross negligence or willful misconduct.

6.4

Remittance of Proceeds.  Except as otherwise provided in Section 6.3(c),
deliver, in kind, all proceeds arising from the disposition of any Collateral to
Bank in the original form in which received by Borrower not later than the
following Business Day after receipt by Borrower, to be applied to the
Obligations (a) prior to an Event of Default, pursuant to the terms of Section
2.5(b) hereof, and (b) after the occurrence and during the continuance of an
Event of Default, pursuant to the terms of Section 9.4 hereof; provided that, if
no Event of Default has occurred and is continuing, Borrower shall not be
obligated to remit to Bank the proceeds of the sale of worn out or obsolete
Equipment disposed of by Borrower in good faith in an arm’s length transaction
for an aggregate purchase price of $100,000 or less (for all such transactions
in any fiscal year).  Borrower agrees that it will not commingle proceeds of
Collateral with any of Borrower’s other funds or property, but will hold such
proceeds separate and apart from such other funds and property and in an express
trust for Bank.  Nothing in this Section limits the restrictions on disposition
of Collateral set forth elsewhere in this Agreement.





-8-




--------------------------------------------------------------------------------




6.5

Taxes; Pensions.  Timely file, and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.

6.6

Access to Collateral; Books and Records.  At reasonable times, on one (1)
Business Day’s notice (provided no notice is required if an Event of Default has
occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrower’s Books.  The
foregoing inspections and audits shall be conducted at Borrower’s expense and no
more often than once every twelve (12) months unless an Event of Default has
occurred and is continuing in which case such inspections and audits shall occur
as often as Bank shall determine is necessary.  The charge therefor shall be
$850 per person per day (or such higher amount as shall represent Bank’s
then-current standard charge for the same), plus reasonable out-of-pocket
expenses.  In the event Borrower and Bank schedule an audit more than ten (10)
days in advance, and Borrower cancels or seeks to reschedules the audit with
less than ten (10) days written notice to Bank, then (without limiting any of
Bank’s rights or remedies) Borrower shall pay Bank a fee of $850 plus any
out-of-pocket expenses incurred by Bank to compensate Bank for the anticipated
costs and expenses of the cancellation or rescheduling.

6.7

Insurance.  

(a)

Keep its business and the Collateral insured for risks and in amounts standard
for companies in Borrower’s industry and location.  Insurance policies shall be
in a form, with financially sound and reputable insurance companies that are not
Affiliates of Borrower, and in amounts that are satisfactory to Bank.  All
property policies shall have a lender’s loss payable endorsement showing Bank as
lender loss payee.  All liability policies shall show, or have endorsements
showing, Bank as an additional insured.  Bank shall be named as lender loss
payee and/or additional insured with respect to any such insurance providing
coverage in respect of any Collateral.

(b)

Ensure that proceeds payable under any property policy are, at Bank’s option,
payable to Bank on account of the Obligations.    

(c)

At Bank’s request, Borrower shall deliver certified copies of insurance policies
and evidence of all premium payments.  Each provider of any such insurance
required under this Section 6.7 shall agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to Bank, that it
will give Bank thirty (30) days prior written notice before any such policy or
policies shall be materially altered or canceled.  If Borrower fails to obtain
insurance as required under this Section 6.7 or to pay any amount or furnish any
required proof of payment to third persons and Bank, Bank may make all or part
of such payment or obtain such insurance policies required in this Section 6.7,
and take any action under the policies Bank deems prudent.

6.8

Operating Accounts.

(a)

Maintain all of its and all of its Subsidiaries’ operating and other deposit
accounts and securities accounts with Bank and Bank’s Affiliates; provided, that
Borrower shall be permitted to maintain accounts with its existing depositories
for a period of ninety (90) days after the Effective Date to facilitate the
transitioning of all such accounts to Bank.  

(b)

For each Collateral Account that Borrower at any time maintains, Borrower shall
cause the applicable bank or financial institution (other than Bank) at or with
which any Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Bank’s Lien in such Collateral Account in accordance with the
terms hereunder which Control Agreement may not be terminated without the prior
written consent of Bank.  The provisions of the previous sentence shall not
apply to deposit accounts exclusively used for payroll, payroll taxes, and other
employee wage and benefit payments to or for the benefit of Borrower’s employees
and identified to Bank by Borrower as such.

6.9

Financial Covenants.  Maintain at all times, subject to periodic reporting as
determined of the last day of each month, unless otherwise noted, on a
consolidated basis with respect to Borrower and its Subsidiaries:





-9-




--------------------------------------------------------------------------------




(a)

EBITDA.  Except as set forth below for the months ending August 31, 2015 and
 September 30, 2015, as measured as of the end of each fiscal month as indicated
below for the three (3) month period then ending, EBITDA, plus the amount of (a)
non-cash stock compensation expense, (b) non-cash warrant adjustments, (c)
non-cash gain or loss from discontinued operations, and (d) non-cash long term
contract adjustments, each as determined by Bank, of at least the following:




Period

Minimum EBITDA

August 31, 2015*

($750,000)

September 30, 2015*

($1,100,000)

October 31, 2015

($1,350,000)

November 30, 2015

($950,000)

December 31, 2015

($250,000)

January 31, 2016

($120,000)

February 29, 2016

($240,000)

March 31, 2016

($400,000)

April 30, 2016

($160,000)

May 31, 2016

$80,000

June 30, 2016

$400,000

July 31, 2016 and each month thereafter

$450,000




* For the month ending August 31, 2015, the EBITDA financial covenant set forth
above shall be tested for the one (1) month then ending, and for the month
ending September 30, 2015, the EBITDA financial covenant set forth above shall
be tested for the two (2) month then ending.




Notwithstanding the foregoing, in the event Borrower fails to satisfy the
covenant set forth above but the sum of (i) Borrower’s cash on deposit with
Bank, plus (ii) the Availability Amount exceeds $7,500,000 as of the date of
testing and at all times during the thirty (30) day period preceding such
testing date, such failure to satisfy the covenant shall not constitute an Event
of Default hereunder.




6.10

Protection and Registration of Intellectual Property Rights.  




(a)

(i) Protect, defend and maintain the validity and enforceability of its
Intellectual Property material to the conduct of its business; (ii) promptly
advise Bank in writing of material infringements or any other event that could
reasonably be expected to materially and adversely affect the value of its
Intellectual Property; and (iii) not allow any Intellectual Property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public
without Bank’s written consent.  

(b)

To the extent not already disclosed in writing to Bank, if Borrower (i) obtains
any Patent, registered Trademark, registered Copyright, registered mask work, or
any pending application for any of the foregoing, whether as owner, licensee or
otherwise material to the conduct of its business, or (ii) applies for any
Patent or the registration of any Trademark, then Borrower shall promptly but in
no event later than fifteen (15) days thereafter provide written notice thereof
to Bank and shall execute such intellectual property security agreements and
other documents and take such other actions as Bank may request in its good
faith business judgment to perfect and maintain a first priority perfected
security interest in favor of Bank in such property.  If Borrower decides to
register any Copyrights or mask works in the United States Copyright Office,
Borrower shall: (x) provide Bank with at least fifteen (15) days prior written
notice of Borrower’s intent to register such Copyrights or mask works together
with a copy of the application it intends to file with the United States
Copyright Office (excluding exhibits thereto); (y) execute an intellectual
property security agreement and such other documents and take such other actions
as Bank may request in its good faith business judgment to perfect and maintain
a first priority perfected security interest in favor of Bank in the Copyrights
or mask works intended to be registered with the United States Copyright Office;
and (z) record such intellectual property security agreement with the United
States Copyright Office contemporaneously with filing the Copyright or mask work
application(s) with the United States Copyright Office.  Borrower shall promptly
provide to Bank copies of all applications that it files for Patents or for the
registration of Trademarks, Copyrights or mask works, together with evidence of
the recording of the intellectual property security agreement required for Bank
to perfect and maintain a first priority perfected security interest in such
property.

6.11

Litigation Cooperation.  From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower's books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.





-10-




--------------------------------------------------------------------------------




6.12

Formation or Acquisition of Subsidiaries.  Notwithstanding and without limiting
the negative covenants contained in Sections 7.3 and 7.7 hereof, at the time
that Borrower forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Effective Date, Borrower shall (a) in the case of
the formation or acquisition of a Domestic Subsidiary, cause such new Domestic
Subsidiary to provide to Bank a joinder to the Loan Agreement to cause such
Domestic Subsidiary to become a co-borrower hereunder, together with such
appropriate financing statements and/or Control Agreements, all in form and
substance satisfactory to Bank (including being sufficient to grant Bank a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Domestic Subsidiary), (b) subject to the last sentence of
this Section 6.12, provide to Bank appropriate certificates and powers and
financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary, in form and substance reasonably satisfactory
to Bank, and (c) provide to Bank all other documentation in form and substance
reasonably satisfactory to Bank, which in its opinion is appropriate with
respect to the execution and delivery of the applicable documentation referred
to above.  Any document, agreement, or instrument executed or issued pursuant to
this Section 6.12 shall be a Loan Document.  Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, at the
time that Borrower forms any direct or indirect Foreign Subsidiary or acquires
any direct or indirect Foreign Subsidiary after the Effective Date, Borrower
shall pledge sixty-five percent (65%) of the outstanding voting equity interests
and one hundred percent (100%) of outstanding non-voting equity interests of
each Foreign Subsidiary directly owned by a Borrower or Subsidiary, in each
instance, to Bank to secure the Obligations, promptly after formation or
acquisition of such Foreign Subsidiary.

6.13

Further Assurances.  Execute any further instruments and take further action as
Bank reasonably requests to perfect or continue Bank’s Lien in the Collateral or
to effect the purposes of this Agreement.  Deliver to Bank, within five (5) days
after the same are sent or received, copies of all correspondence, reports,
documents and other filings with any Governmental Authority regarding compliance
with or maintenance of Governmental Approvals or Requirements of Law or that
could reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of Borrower or any of its
Subsidiaries.

7

NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:

7.1

Dispositions.  Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment that
is, in the reasonable judgment of Borrower, no longer economically practicable
to maintain or useful in the ordinary course of business of Borrower; (c)
consisting of Permitted Liens and Permitted Investments; (d) consisting of the
sale or issuance of any stock of Borrower permitted under Section 7.2 of this
Agreement; (e) consisting of Borrower’s use or transfer of money or Cash
Equivalents in the ordinary course of its business for the payment of ordinary
course business expenses in a manner that is not prohibited by the terms of this
Agreement or the other Loan Documents; and (f) consisting of non-exclusive
license of Intellectual Property.

7.2

Changes in Business, Management, Ownership, or Business Locations.  (a) Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or reasonably related thereto; (b) liquidate or dissolve; or (c) fail to provide
notice to Bank of any Key Person departing from or ceasing to be employed by
Borrower within five (5) days after their departure from Borrower.  

Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Twenty-Five
Thousand Dollars ($25,000), individually, or One Hundred Thousand Dollars
($100,000), in the aggregate, in Borrower’s assets or property) or deliver any
portion of the Collateral valued, individually or in the aggregate, in excess of
Fifty Thousand Dollars ($50,000) to a bailee at a location other than to a
bailee and at a location already disclosed in the Perfection Certificate, (2)
change its jurisdiction of organization, (3) change its organizational structure
or type, (4) change its legal name, or (5) change any organizational number (if
any) assigned by its jurisdiction of organization.  If Borrower intends to
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of Fifty Thousand Dollars ($50,000) to a bailee, and Bank and such
bailee are not already parties to a bailee agreement governing both the
Collateral and the location to which Borrower intends to deliver the Collateral,
then Borrower will first receive the written consent of Bank, and such bailee
shall execute and deliver a bailee agreement in form and substance satisfactory
to Bank.  Notwithstanding the foregoing, Borrower shall be permitted to deliver
assets or property to a bailee or to a location for which Borrower has not
delivered a bailee agreement as required above if such delivery is temporary in
nature and conducted in the ordinary course of business.  

7.3

Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary).  A Borrower may merge or consolidate into
another Borrower, and a Subsidiary may merge or consolidate into another
Subsidiary or into a Borrower.





-11-




--------------------------------------------------------------------------------




7.4

Indebtedness.  Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.




7.5

Encumbrance.  Create, incur, allow, or suffer any Lien on any of its property,
or assign or convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein.

7.6

Maintenance of Collateral Accounts.  Maintain any Collateral Account except
pursuant to the terms of Section 6.8(b) hereof.

7.7

Distributions; Investments.  (a) Pay any dividends or make any distribution or
payment or redeem, retire or purchase any capital stock; provided, that Borrower
may repurchase the stock of former employees or consultants pursuant to stock
repurchase agreements so long as an Event of Default does not exist at the time
of such repurchase and would not exist after giving effect to such repurchase,
provided that the aggregate amount of all such repurchases does not exceed Two
Hundred Fifty Thousand Dollars ($250,000) per fiscal year; or (b) directly or
indirectly make any Investment (including, without limitation, by the formation
of any Subsidiary) other than Permitted Investments, or permit any of its
Subsidiaries to do so.  

7.8

Transactions with Affiliates.  Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

7.9

Subordinated Debt.  (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank.

7.10

Compliance.  Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

8

EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1

Payment Default.  Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the
Revolving Line Maturity Date).  During the cure period, the failure to make or
pay any payment specified under clause (b) hereunder is not an Event of Default
(but no Credit Extension will be made during the cure period);

8.2

Covenant Default.  

(a)

Borrower fails or neglects to perform any obligation in Sections 6.2, 6.5, 6.7,
6.8, 6.9, 6.11, 6.12 or violates any covenant in Section 7; or

(b)

Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within thirty (30) days after
the occurrence thereof; provided, however, that if the default cannot by its
nature be cured within the thirty (30) day period or cannot after diligent
attempts by Borrower be cured within such thirty (30) day period, and such
default is likely to be cured within a reasonable time, then Borrower shall have
an additional period (which shall not in any case exceed thirty (30) days) to
attempt to cure such default, and within such reasonable time period the failure
to cure the default shall not be deemed an Event of Default (but no Credit
Extensions shall be made during such cure period).  Cure periods provided under
this section shall not apply, among other things, to financial covenants or any
other covenants set forth in clause (a) above;





-12-




--------------------------------------------------------------------------------




8.3

Material Adverse Change.  A Material Adverse Change occurs;

8.4

Attachment; Levy; Restraint on Business.  

(a)

(i) The service of process seeking to attach, by trustee or similar process, any
funds of Borrower or of any entity under the control of Borrower (including a
Subsidiary), or (ii) a notice of lien or levy is filed against any of Borrower’s
assets by any Governmental Authority, and the same under subclauses (i) and (ii)
hereof are not, within ten (10) days after the occurrence thereof, discharged or
stayed (whether through the posting of a bond or otherwise); provided, however,
no Credit Extensions shall be made during any ten (10) day cure period; or

(b)

(i) any material portion of Borrower’s assets is attached, seized, levied on, or
comes into possession of a trustee or receiver, or (ii) any court order enjoins,
restrains, or prevents Borrower from conducting all or any material part of its
business;

8.5

Insolvency.  (a) Borrower or any of its Subsidiaries is unable to pay its debts
(including trade debts) as they become due or otherwise becomes insolvent;
(b) Borrower or any of its Subsidiaries begins an Insolvency Proceeding; or
(c) an Insolvency Proceeding is begun against Borrower or any of its
Subsidiaries and is not dismissed or stayed within sixty (60) days (but no
Credit Extensions shall be made while any of the conditions described in clause
(a) exist and/or until any Insolvency Proceeding is dismissed);

8.6

Other Agreements.  There is, under any agreement to which Borrower or any
Guarantor is a party with a third party or parties, (a) any default resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount individually or in the aggregate
in excess of One Hundred Thousand Dollars ($100,000); or (b) any breach or
default by Borrower or Guarantor, the result of which could reasonably be
expected to have a Material Adverse Effect;

8.7

Judgments; Penalties.  One or more fines, penalties or final judgments, orders
or decrees for the payment of money in an amount, individually or in the
aggregate, of at least One Hundred Thousand Dollars ($100,000)(not covered by
independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against Borrower by any Governmental
Authority, and the same are not, within thirty (30) days after the entry,
assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);

8.8

Misrepresentations.  Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

8.9

Subordinated Debt.  Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement or the Subordination Agreement;

8.10

Governmental Approvals.  Any Governmental Approval shall have been (a) revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course for a full term or (b) subject to any decision by a Governmental
Authority that designates a hearing with respect to any applications for renewal
of any of such Governmental Approval or that could result in the Governmental
Authority taking any of the actions described in clause (a) above, and such
decision or such revocation, rescission, suspension, modification or non-renewal
(i) cause, or could reasonably be expected to cause, a Material Adverse Change,
or (ii) adversely affects the legal qualifications of Borrower or any of its
Subsidiaries to hold such Governmental Approval in any applicable jurisdiction
and such revocation, rescission, suspension, modification or non-renewal could
reasonably be expected to affect the status of or legal qualifications of
Borrower or any of its Subsidiaries to hold any Governmental Approval in any
other jurisdiction.

9

BANK’S RIGHTS AND REMEDIES

9.1

Rights and Remedies.  Upon the occurrence and during the continuance of an Event
of Default, Bank may, without notice or demand, do any or all of the following:

(a)

declare all Obligations immediately due and payable (but if an Event of Default
described in Section 8.5 occurs all Obligations are immediately due and payable
without any action by Bank);

(b)

stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;





-13-




--------------------------------------------------------------------------------




(c)

verify the amount of, demand payment of and performance under, and collect any
Accounts and General Intangibles, settle or adjust disputes and claims directly
with Account Debtors for amounts on terms and in any order that Bank considers
advisable, and notify any Person owing Borrower money of Bank’s security
interest in such funds;  

(d)

make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral.  Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates.  Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;

(e)

apply to the Obligations any (i) balances and deposits of Borrower it holds, or
(ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(f)

ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;

(g)

place a “hold” on any account maintained with Bank and/or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(h)

demand and receive possession of Borrower’s Books; and

(i)

exercise all rights and remedies available to Bank under the Loan Documents or
at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

9.2

Power of Attorney.  Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to:  (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Bank determines reasonable; (d) make, settle, and adjust
all claims under Borrower’s insurance policies; (e) pay, contest or settle any
Lien, charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Bank or a third party as the Code permits.  Borrower hereby appoints Bank as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of Bank’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Bank is under no further obligation
to make Credit Extensions hereunder.  Bank’s foregoing appointment as Borrower’s
attorney in fact, and all of Bank’s rights and powers, coupled with an interest,
are irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates.

9.3

Protective Payments.  If Borrower fails to obtain the insurance called for by
Section 6.7 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all amounts so paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then highest
rate applicable to the Obligations, and secured by the Collateral.  Bank will
make reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter.  No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.

9.4

Application of Payments and Proceeds.  If an Event of Default has occurred and
is continuing, Bank shall have the right to apply in any order any funds in its
possession, whether from Borrower account balances, payments, proceeds realized
as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations.  Bank shall pay any surplus to
Borrower by credit to the Designated Deposit Account or to other Persons legally
entitled thereto; Borrower shall remain liable to Bank for any deficiency.  If
Bank, directly or indirectly, enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Bank shall have the
option, exercisable at any time, of either reducing the Obligations by the
principal amount of the purchase price or deferring the reduction of the
Obligations until the actual receipt by Bank of cash therefor.





-14-




--------------------------------------------------------------------------------

 

9.5

Bank’s Liability for Collateral.  So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for: (a)
the safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c)
any diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person.  Borrower bears all risk of
loss, damage or destruction of the Collateral.

9.6

No Waiver; Remedies Cumulative.  Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith.
 No waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given.  Bank’s rights and remedies under this Agreement and the
other Loan Documents are cumulative.  Bank has all rights and remedies provided
under the Code, by law, or in equity.  Bank’s exercise of one right or remedy is
not an election and shall not preclude Bank from exercising any other remedy
under this Agreement or other remedy available at law or in equity, and Bank’s
waiver of any Event of Default is not a continuing waiver.  Bank’s delay in
exercising any remedy is not a waiver, election, or acquiescence.  

9.7

Demand Waiver.  Borrower waives demand, notice of default or dishonor, notice of
payment and nonpayment, notice of any default, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

9.8

Borrower Liability.  Either Borrower may, acting singly, request Advances
hereunder.  Each Borrower hereby appoints the other as agent for the other for
all purposes hereunder, including with respect to requesting Advances hereunder.
 Each Borrower hereunder shall be jointly and severally obligated to repay all
Advances made hereunder, regardless of which Borrower actually receives said
Advance, as if each Borrower hereunder directly received all Advances.  Each
Borrower waives (a) any suretyship defenses available to it under the Code or
any other applicable law, and (b) any right to require Bank to: (i) proceed
against any Borrower or any other person; (ii) proceed against or exhaust any
security; or (iii) pursue any other remedy.  Bank may exercise or not exercise
any right or remedy it has against any Borrower or any security it holds
(including the right to foreclose by judicial or non-judicial sale) without
affecting any Borrower’s liability.  Notwithstanding any other provision of this
Agreement or other related document, each Borrower irrevocably waives all rights
that it may have at law or in equity (including, without limitation, any law
subrogating Borrower to the rights of Bank under this Agreement) to seek
contribution, indemnification or any other form of reimbursement from any other
Borrower, or any other Person now or hereafter primarily or secondarily liable
for any of the Obligations, for any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise.  Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section shall be null and void.  If any payment is made to a Borrower
in contravention of this Section, such Borrower shall hold such payment in trust
for Bank and such payment shall be promptly delivered to Bank for application to
the Obligations, whether matured or unmatured. 

10

NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Bank or Borrowers may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.




 

If to Borrower:

RMG Networks Holding Corporation

 

 

15301 N. Dallas Parkway, Suite 500

 

 

Dallas, Texas 75001

 

 

Attn:  Jana Bell

 

 

Fax:                                 

 

 

 

 

If to Bank:

Silicon Valley Bank

 

 

14185 North Dallas Parkway, Suite 780

 

 

Dallas, TX  75254

 

 

Attn: Jennifer Bentley

 

 

Fax:  972-387-0782

 

 

E-mail:  JBentley@svb.com








-15-




--------------------------------------------------------------------------------




11

CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE

Texas law governs the Loan Documents without regard to principles of conflicts
of law.  Borrower and Bank each submit to the exclusive jurisdiction of the
State and Federal courts in Dallas County, Texas; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank.  Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

This Section 11 shall survive the termination of this Agreement.

12

GENERAL PROVISIONS

12.1

Termination Prior to Revolving Line Maturity Date; Survival.  All covenants,
representations and warranties made in this Agreement continue in full force
until this Agreement has terminated pursuant to its terms and all Obligations
have been satisfied.  So long as Borrower has satisfied the Obligations, this
Agreement may be terminated prior to the Revolving Line Maturity Date by
Borrower, effective three (3) Business Days after written notice of termination
is given to Bank.  Those obligations that are expressly specified in this
Agreement as surviving this Agreement’s termination shall continue to survive
notwithstanding this Agreement’s termination.

12.2

Successors and Assigns.  This Agreement binds and is for the benefit of the
successors and permitted assigns of each party.  Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion).  Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.

12.3

INDEMNIFICATION.  BORROWER AGREES TO INDEMNIFY, DEFEND AND HOLD BANK AND ITS
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, OR ANY OTHER PERSON
AFFILIATED WITH OR REPRESENTING BANK (EACH, AN “INDEMNIFIED PERSON”) HARMLESS
AGAINST:  (A) ALL OBLIGATIONS, DEMANDS, CLAIMS, AND LIABILITIES (COLLECTIVELY,
“CLAIMS”) CLAIMED OR ASSERTED BY ANY OTHER PARTY IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS; AND (B) ALL LOSSES OR EXPENSES
(INCLUDING BANK EXPENSES) IN ANY WAY SUFFERED, INCURRED, OR PAID BY SUCH
INDEMNIFIED PERSON AS A RESULT OF, FOLLOWING FROM, CONSEQUENTIAL TO, OR ARISING
FROM TRANSACTIONS BETWEEN BANK AND BORROWER (INCLUDING REASONABLE ATTORNEYS’
FEES AND EXPENSES), EXCEPT FOR CLAIMS AND/OR LOSSES DIRECTLY CAUSED BY SUCH
INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE FOREGOING
INDEMNITY BINDS BORROWER TO INDEMNIFY BANK AND ITS OFFICERS, EMPLOYEES AND
AGENTS FOR ITS OWN NEGLIGENCE (WHETHER SOLE, COMPARATIVE, CONTRIBUTORY OR
OTHERWISE, BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) AND THAT OF ITS
OFFICERS, EMPLOYEES, AGENTS AND CONTRACTORS, AS WELL AS ANY LIABILITY ARISING BY
VIRTUE OF ANY SUCH PERSON’S STRICT LIABILITY.

This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.

12.4

Time of Essence.  Time is of the essence for the performance of all Obligations
in this Agreement.

12.5

Severability of Provisions.  Each provision of this Agreement is severable from
every other provision in determining the enforceability of any provision.





-16-




--------------------------------------------------------------------------------




12.6

Correction of Loan Documents.  Bank may correct patent errors and fill in any
blanks in the Loan Documents consistent with the agreement of the parties.

12.7

Amendments in Writing; Waiver; Integration.  No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought.  Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.  The
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.

12.8

Counterparts.  This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, is an original, and all taken together, constitute one Agreement.

12.9

Confidentiality.  In handling any confidential information, Bank shall exercise
the same degree of care that it exercises for its own proprietary information,
but disclosure of information may be made: (a) to Bank’s Subsidiaries or
Affiliates (such Subsidiaries and Affiliates, together with Bank, collectively,
“Bank Entities”); (b) to prospective transferees or purchasers of any interest
in the Credit Extensions (provided, however, Bank shall use its best efforts to
obtain any prospective transferee’s or purchaser’s agreement to the terms of
this provision); (c) as required by law, regulation, subpoena, or other order;
(d) to Bank’s regulators or as otherwise required in connection with Bank’s
examination or audit; (e) as Bank considers appropriate in exercising remedies
under the Loan Documents; and (f) to third-party service providers of Bank so
long as such service providers have executed a confidentiality agreement with
Bank with terms no less restrictive than those contained herein.  Confidential
information does not include information that is either: (i) in the public
domain or in Bank’s possession when disclosed to Bank, or becomes part of the
public domain (other than as a result of its disclosure by Bank in violation of
this Agreement) after disclosure to Bank; or (ii) disclosed to Bank by a third
party, if Bank does not know that the third party is prohibited from disclosing
the information.

Bank Entities may use confidential information for the development of databases,
reporting purposes, and market analysis so long as such confidential information
is aggregated and anonymized prior to distribution unless otherwise expressly
permitted by Borrower.  The provisions of the immediately preceding sentence
shall survive the termination of this Agreement.

12.10

Attorneys’ Fees, Costs and Expenses.  In any action or proceeding between
Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.

12.11

Electronic Execution of Documents.  The words “execution,” “signed,” “signature”
and words of like import in any Loan Document shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

12.12

Captions.  The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.

12.13

Construction of Agreement.  The parties mutually acknowledge that they and their
attorneys have participated in the preparation and negotiation of this
Agreement.  In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

12.14

Relationship.  The relationship of the parties to this Agreement is determined
solely by the provisions of this Agreement.  The parties do not intend to create
any agency, partnership, joint venture, trust, fiduciary or other relationship
with duties or incidents different from those of parties to an arm’s-length
contract.

12.15

Third Parties.  Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.





-17-




--------------------------------------------------------------------------------




13

DEFINITIONS

13.1

Definitions.  As used in the Loan Documents, the word “shall” is mandatory, the
word “may” is permissive, the word “or” is not exclusive, the words “includes”
and “including” are not limiting, the singular includes the plural, and numbers
denoting amounts that are set off in brackets are negative.  As used in this
Agreement, the following capitalized terms have the following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made in the Code, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made in the Code.

“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line.

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including any Advance request,
on behalf of Borrower.

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the outstanding principal
balance of any Advances.

“Bank” is defined in the preamble hereof.

“Bank Entities” is defined in Section 12.9.

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Base” is the sum of (a) eighty percent (80%) of Eligible Accounts,
plus (b) seventy percent (70%) of Eligible Foreign Accounts, all as determined
by Bank from Borrower’s most recent Transaction Report; provided, however, that
Bank has the right to decrease the foregoing percentage in its good faith
business judgment to mitigate the impact of events, conditions, contingencies,
or risks which may adversely affect the Collateral or its value; any such change
to be effective not earlier than five (5) Business Days following written notice
by Bank to Borrower describing the reduction and reason(s) therefor.
 Notwithstanding the foregoing, Eligible Accounts due and owing to RMG Network
Limited shall be excluded from the Borrowing Base until such time as the
Debenture has been executed and Bank has a first priority, perfected security
interest or other enforceable Lien in such Eligible Accounts under all
applicable laws.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
substantially in the form attached hereto as Exhibit D.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed in the State of Texas.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; and (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue.





-18-




--------------------------------------------------------------------------------




“Claims” is defined in Section 12.3.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of Texas; provided, that, to the extent that
the Code is used to define any term herein or in any Loan Document and such term
is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of Texas, the term “Code”
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority, or remedies and for purposes of definitions
relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
 The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is any Advance, any Overadvance, or any other extension of
credit by Bank for Borrower’s benefit.

“Debenture” is that certain Debenture to be executed by and between RMG Network
Limited and Bank, in form and content acceptable to Bank.

“Default Rate” is defined in Section 2.5(b).

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is the multicurrency account denominated in
Dollars, account number xxxxxxx130, maintained by Borrower with Bank.

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.





-19-




--------------------------------------------------------------------------------




“Dollar Advance” is defined in Section 2.4(a).  

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense.

“Effective Date” is defined in the preamble hereof.

“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3.  Bank reserves the right at any time after the Effective Date to
adjust any of the criteria set forth below and to establish new criteria in its
good faith business judgment; any such modified or new criteria to be effective
no earlier than five (5) Business Days after written notice by Bank to Borrower
of the same.  Unless Bank otherwise agrees in writing, Eligible Accounts shall
not include:

(a)

Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;

(b)

Accounts that the Account Debtor has not paid within ninety (90) days of invoice
date regardless of invoice payment period terms;

(c)

Accounts with credit balances over ninety (90) days from invoice date;

(d)

Accounts owing from an Account Debtor if fifty percent (50%) or more of the
Accounts owing from such Account Debtor have not been paid within ninety (90)
days of invoice date;

(e)

Accounts owing from an Account Debtor which does not have its principal place of
business in the United States or Western Europe;

(f)

Accounts billed from and/or payable to Borrower outside of the United States or
Western Europe unless Bank has a first priority, perfected security interest or
other enforceable Lien in such Accounts under all applicable laws, including
foreign laws (sometimes called foreign invoiced accounts);

(g)

Accounts owing from an Account Debtor to the extent that Borrower is indebted or
obligated in any manner to the Account Debtor (as creditor, lessor, supplier or
otherwise - sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts);

(h)

Accounts owing from an Account Debtor which is a United States government entity
or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;

(i)

Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;

(j)

Accounts owing from an Account Debtor where goods or services have not yet been
rendered to the Account Debtor (sometimes called memo billings or pre-billings),
other than Maintenance Billing;

(k)

Accounts subject to contractual arrangements between Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);

(l)

Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);

(m)

Accounts subject to trust provisions, subrogation rights of a bonding company,
or a statutory trust;





-20-




--------------------------------------------------------------------------------




(n)

Accounts owing from an Account Debtor that has been invoiced for goods that have
not been shipped to the Account Debtor unless Bank, Borrower, and the Account
Debtor have entered into an agreement acceptable to Bank wherein the Account
Debtor acknowledges that (i) it has title to and has ownership of the goods
wherever located, (ii) a bona fide sale of the goods has occurred, and (iii) it
owes payment for such goods in accordance with invoices from Borrower (sometimes
called “bill and hold” accounts);

(o)

Accounts for which the Account Debtor has not been invoiced;

(p)

Accounts that represent non-trade receivables or that are derived by means other
than in the ordinary course of Borrower’s business;

(q)

Accounts for which Borrower has permitted Account Debtor’s payment to extend
beyond 90 days;

(r)

Accounts arising from chargebacks, debit memos or other payment deductions taken
by an Account Debtor;

(s)

Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);

(t)

Accounts in which the Account Debtor disputes liability or makes any claim (but
only up to the disputed or claimed amount), or if the Account Debtor is subject
to an Insolvency Proceeding, or becomes insolvent, or goes out of business;

(u)

Accounts owing from an Account Debtor, whose total obligations to Borrower
exceed twenty-five percent (25%) of all Accounts, for the amounts that exceed
that percentage, unless Bank approves in writing; and

(v)

Accounts for which Bank in its good faith business judgment determines
collection to be doubtful, including, without limitation, accounts represented
by “refreshed” or “recycled” invoices.

“Eligible Foreign Accounts” is an Account owing from any Eligible Foreign
Account Debtor which, but for the fact that such Account Debtor does not have
its principal place of business in the United States or Western Europe,
otherwise is an Eligible Account.

“Eligible Foreign Account Debtor” is an Account Debtor located in any of the
following countries: the United Arab Emirates, Singapore, India, the
Philippines, Saudi Arabia, Australia and Hong Kong.

 “Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

“Excluded Foreign Equity Interests” means the equity interests of a Foreign
Subsidiary (other than the equity interests of RMG Ltd.) in excess of 65% of the
voting power of such Foreign Subsidiary to the extent the pledge to lender in
excess of 65% of such equity interests would result in adverse tax consequences
to the Borrower.

“Excluded Property” means the following:

(a)

any asset subject to any rule of law, statute or regulation or any agreement
contractual obligation or any general intangible (including a contract, any
license, permit or franchise) held by any Borrower (i) that validly prohibits
the creation by such Borrower of a security interest therein or thereon or (ii)
to the extent that applicable law prohibits the creation of a security interest
therein or thereon or (iii) would invalidate or constitute a breach or violation
of, or results in the termination of or requires any consent not obtained under
the provisions of, any such rule of law, statute, regulation, agreement,
contractual obligation or general intangible, or agreements;





-21-




--------------------------------------------------------------------------------




(b)

any Intellectual Property for which the creation by any Borrower of a security
interest therein is prohibited without the consent of third party or by
applicable law or that would be forfeited, abandoned, canceled, voided or
invalidated by the grant of a security interest therein, including, without
limitation, intent-to-use trademark applications prior to the filing and
acceptance by the United States Patent and Trademark Office of a “Statement of
Use” or “Amendment to Allege Use” with respect thereto;

(c)

the Excluded Foreign Equity Interests; and

(d)

cash collateral held in a deposit account maintained at First Republic Bank
and/or certificates of deposit issued by First Republic Bank securing
reimbursement obligations of the Borrower in connection with letters of credit
issued by First Republic Bank in favor of certain beneficiaries as more
specifically described on Schedule 13.1; provided, that in no event shall the
balance of such account exceed 105% of the aggregate face amount of all such
letters of credit remaining issued and enforceable, but undrawn.

provided, however, that in each case described in clauses (a) and (b) of this
definition, such property shall constitute “Excluded Property” only to the
extent and for so long as such license, permit, or applicable law validly
prohibits the creation of a Lien on such property in favor of the Bank and, upon
the termination of such prohibition (howsoever occurring), such property shall
cease to constitute “Excluded Property”.

“Foreign Subsidiary” means a Subsidiary which is a controlled foreign
corporation (as defined in Section 957 of the Internal Revenue Code of 1986, as
amended).

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made in the Code, and includes without limitation, all Intellectual Property,
claims, income and other tax refunds, security and other deposits, payment
intangibles, contract rights, options to purchase or sell real or personal
property, rights in all litigation presently or hereafter pending (whether in
contract, tort or otherwise), insurance policies (including without limitation
key man, property damage, and business interruption insurance), payments of
insurance and rights to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

“Indemnified Person” is defined in Section 12.3.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means, with respect to any Person, means all of such
Person’s right, title, and interest in and to the following:

(a)

its Copyrights, Trademarks and Patents;

(b)

any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;





-22-




--------------------------------------------------------------------------------




(c)

any and all source code;

(d)

any and all design rights which may be available to such Person;

(e)

any and all claims for damages by way of past, present and future infringement
of any of the foregoing, with the right, but not the obligation, to sue for and
collect such damages for said use or infringement of the Intellectual Property
rights identified above; and

(f)

all amendments, renewals and extensions of any of the Copyrights, Trademarks or
Patents.

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made in the Code,
and includes without limitation all merchandise, raw materials, parts, supplies,
packing and shipping materials, work in process and finished products, including
without limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“IP Agreement” is, collectively, that certain Intellectual Property Security
Agreement executed and delivered by each Borrower to Bank dated of even date
herewith.

“Key Person” is each of Borrower’s (a) Chief Executive Officer, who is Robert
Michelson as of the Effective Date, (b) Chief Financial Officer, who is Jana
Bell as of the Effective Date, and (c) Chief Operating Officer, who is Loren
Buck as of the Effective Date.  

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the IP
Agreement, if any, the Debenture, any subordination agreement, any note, or
notes or guaranties executed by Borrower or any Guarantor, and any other present
or future agreement by Borrower and/or any Guarantor with or for the benefit of
Bank in connection with this Agreement, all as amended, restated, or otherwise
modified.

“Maintenance Billing” means Accounts owing from the billings of contractual
software maintenance and technical support services to be rendered to the
Account Debtor.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of all entities included within Borrower taken as a
whole; (c) a material impairment of the prospect of repayment of any portion of
the Obligations.

“Monthly Financial Statements” is defined in Section 6.2(c).

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

“Non-Streamline Period” is any period during which Borrower fails to satisfy the
requirements of a Streamline Period.





-23-




--------------------------------------------------------------------------------




“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, and other amounts Borrower owes Bank now or
later, whether under this Agreement, the other Loan Documents, or otherwise,
including, without limitation, all obligations relating to letters of credit
(including reimbursement obligations for drawn and undrawn letters of credit),
cash management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and to perform Borrower’s duties under
the Loan Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

“Overadvance” is defined in Section 2.2.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a)

Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;

(b)

Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

(c)

Subordinated Debt;

(d)

unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e)

Indebtedness incurred as a result of endorsing negotiable instruments received
in the ordinary course of business;

(f)

Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;

(g)

Indebtedness in respect of judgments and awards which would not constitute an
Event of Default hereunder; and

(h)

extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (c) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

“Permitted Investments” are:

(a)

Investments (including, without limitation, Investments in Subsidiaries)
existing on the Effective Date and shown on the Perfection Certificate;

(b)

Investments consisting of Cash Equivalents;

(c)

Investments consisting of the endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of Borrower;

(d)

Investments consisting of deposit accounts in which Bank has a perfected
security interest;

(e)

Investments accepted in connection with Transfers permitted by Section 7.1;

(f)

Investments consisting of the creation of a Subsidiary for the purpose of
consummating a merger transaction permitted by Section 7.3 of this Agreement,
which is otherwise a Permitted Investment;





-24-




--------------------------------------------------------------------------------




(g)

Investments (i) by any Borrower in another Borrower, (ii) by Borrower in
Subsidiaries that is not a Borrower not to exceed One Hundred Thousand Dollars
($100,000) in the aggregate in any fiscal year; and (iii) by Subsidiaries in
another Subsidiary that is not a Borrower not to exceed One Hundred Thousand
Dollars ($100,000) in the aggregate in any fiscal year;

(h)

Investments consisting of (i) travel advances and employee relocation loans and
other employee loans and advances in the ordinary course of business, and (ii)
loans to employees, officers or directors relating to the purchase of equity
securities of Borrower or its Subsidiaries pursuant to employee stock purchase
plans or agreements approved by Borrower’s Board of Directors;

(i)

Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business; and

(j)

Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided that this paragraph (j) shall not apply to
Investments of Borrower in any Subsidiary.

“Permitted Liens” are:

(a)

Liens existing on the Effective Date and shown on the Perfection Certificate or
arising under this Agreement and the other Loan Documents;

(b)

Liens for taxes, fees, assessments or other government charges or levies, either
(i) not due and payable or (ii) being contested in good faith and for which
Borrower maintains adequate reserves on its Books, provided that no notice of
any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;

(c)

purchase money Liens (i) on Equipment acquired or held by Borrower incurred for
financing the acquisition of the Equipment securing no more than One Hundred
Thousand Dollars ($100,000) in the aggregate amount outstanding, or (ii)
existing on Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;

(d)

Liens of carriers, warehousemen, suppliers, or other Persons that are possessory
in nature arising in the ordinary course of business so long as such Liens
attach only to Inventory, securing liabilities in the aggregate amount not to
exceed One Hundred Thousand Dollars ($100,000) and which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;

(e)

Liens to secure payment of workers’ compensation, employment insurance, old-age
pensions, social security and other like obligations incurred in the ordinary
course of business (other than Liens imposed by ERISA);

(f)

Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(g)

leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;

(h)

non-exclusive license of Intellectual Property granted to third parties in the
ordinary course of business; and

(i)

Liens arising from attachments or judgments, orders, or decrees in circumstances
not constituting an Event of Default under Sections 8.4 and 8.7.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.





-25-




--------------------------------------------------------------------------------




“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in its good faith business judgment, reducing
the amount of Advances and other financial accommodations which would otherwise
be available to Borrower (a) to reflect events, conditions, contingencies or
risks which, as determined by Bank in its good faith business judgment, do or
may reasonably be expected to adversely affect (i) the Collateral or any other
property which is security for the Obligations or its value (including without
limitation any increase in delinquencies of Accounts), (ii) the assets, business
or prospects of Borrower or any Guarantor, or (iii) the security interests and
other rights of Bank in the Collateral (including the enforceability, perfection
and priority thereof); or (b) to reflect Bank's reasonable belief that any
collateral report or financial information furnished by or on behalf of Borrower
or any Guarantor to Bank is or may have been incomplete, inaccurate or
misleading in any material respect; or (c) in respect of any state of facts
which Bank determines constitutes an Event of Default or would, with notice or
passage of time or both, constitute an Event of Default.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.  

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.

“Revolving Line” is an aggregate principal amount equal to Seven Million Five
Hundred Thousand Dollars ($7,500,000).

“Revolving Line Maturity Date” is October 13, 2017.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Streamline Period” is on and after the Effective Date the period (a) commencing
on the first day of the month following the day that Borrower provides to Bank a
written report that Borrower has, for the most-recently ended calendar month
unrestricted cash and Cash Equivalents held at such time by Borrowers in Deposit
Accounts or Securities Accounts maintained with Bank or its Affiliates, as
determined by Bank in its discretion, minus the Obligations in an amount at all
times greater than $1.00 (the “Streamline Balance”); and (b) terminating on the
earlier to occur of (i) the occurrence of an Event of Default, and (ii) the
first day thereafter in which Borrower fails to maintain the Streamline Balance,
as determined by Bank in its discretion.  Upon the termination of a Streamline
Period, Borrower must maintain the Streamline Balance each consecutive day for
three (3) calendar months as determined by Bank in its discretion, prior to
entering into a subsequent Streamline Period unless Borrower pays the entire
outstanding principal balance under the Revolving Line so that the balance is
zero dollars, at the time Borrower shall enter into a Streamline Period.
 Borrower shall give Bank prior written notice of Borrower’s election to enter
into any such Streamline Period.





-26-




--------------------------------------------------------------------------------




“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Transaction Report” is that certain report of transactions and schedule of
collections in the form attached hereto as Exhibit B.

“Transfer” is defined in Section 7.1.

“Western Europe” is, collectively, the United Kingdom, Ireland, Spain, Italy,
France, Germany, Switzerland, Belgium, the Netherlands, Norway, Sweden, Finland,
Luxembourg, Portugal, Monaco, Austria, and Denmark.

[Signature page follows.]





-27-




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.




BORROWER:

 

 

RMG NETWORKS HOLDING CORPORATION,
a Delaware corporation

 

 

By:

/s/ Jana Ahlfinger Bell

Name:

Jana Ahlfinger Bell

Title:

CFO

 

 

RMG NETWORKS, INC.,
a Delaware corporation

 

 

By:

/s/ Jana Ahlfinger Bell

Name:

Jana Ahlfinger Bell

Title:

CFO

 

 

RMG ENTERPRISE SOLUTIONS, INC.,
a Delaware corporation

 

 

By:

/s/ Jana Ahlfinger Bell

Name:

Jana Ahlfinger Bell

Title:

CFO

 

 

RMG NETWORKS MIDDLE EAST, LLC,
a Nevada limited liability company

 

 

By:

/s/ Jana Ahlfinger Bell

Name:

Jana Ahlfinger Bell

Title:

CFO

 

 

RMG NETWORKS LIMITED,
a corporation formed under the laws of the United Kingdom

 

 

By:

/s/ Jana Ahlfinger Bell

Name:

Jana Ahlfinger Bell

Title:

Director

 

 

BANK:

 

SILICON VALLEY BANK

 

 

By:

/s/ Jennifer Bentley

Name:

Jennifer Bentley

Title:

VP

















--------------------------------------------------------------------------------

EXHIBIT A

Collateral

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing;
provided that the Collateral shall not include the Excluded Property.









